Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application claims priority to provisional application 62/337,096, filed May 16, 2016.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
Claims 1, 3, 5, 6, 11, 13, 22, 24, 32-33, 41, 48, 50, 52, 61, 65, 91, 93, 101, 109, 112, and newly added claims 122-125 are pending.   
Claims 3, 5, 6, 22, 24, 32-33, and 41 and are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. (It is noted that claim 48 was stated as previously withdrawn, however it is now rejoined with the examined claims).
Claims 1, 11, 13, 18, 48, 50, 52, 61, 65, 91, 93, 101, 109, 112 and claims 122-125 are under examination.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, 13, 18, 48, 50, 52, 61, 65, 91, 93, 101, 109, 112 and 122-125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants have amended claim 1 to recite:  “wherein said folded tRNA is in an active conformation prior to said delivery of said composition into said cell.”  However, the metes and bounds of what Applicant considers “active conformation” is not clearly defined in either the specification as filed or in the claims.  For example, in the specification as filed, at page 82, Applicants refer to Active tRNA, see the following: “Active tRNAs have a 3' CCA tail that may be transcribed into the tRNA during its synthesis or may be added later during post-transcriptional processing. The amino acid is covalently attached to the 2' or 3' hydroxyl group of the 3'-terminal ribose to form an aminoacyl-tRNA (aa-tRNA); an amino acid can spontaneously migrate from the 2'-OH to the 3'-OH and vice versa, but it is incorporated into a growing protein chain at the ribosome from the 3'-OH position.”  This description of “Active tRNA” in the specification as filed does not provide a person of ordinary skill in the art a clear and unambiguous definition of the scope of the phrase “active conformation” as presently recited in the claims.
Moreover, it is unclear if Applicants are intending to limit the structure of the tRNA to comprise folded aminoacyl-tRNA or not.  If it is Applicant’s intention to limit the claimed folded tRNA to comprise folded aminoacyl-tRNA, the claims should be amended to reflect this interpretation.  
Claims 11, 13, 18, 48, 50, 52, 61, 65, 91, 93, 101, 109, 112 and 122-125, are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 123 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marty et al. (2009).
Regarding claims 1 and 123, Marty et al. teach the use lipid complexation to preserve tRNA it’s folded state (See Abstract).  Figure 5 of Marty et al. reveals that aminolipid, such as DDAB, DOTAP and DOPE formed complexes with tRNA, and preserved the overall folded conformation of the t-RNA.  Marty et al. teaches “[O]ur study is the first kind of investigation of cationic lipid–tRNA interactions, which provides the detailed structural analysis of lipid–tRNA complexes and the condensation of tRNA in the presence of cationic and helper lipids.” 
Claim(s) 1, 3 and 5-6 and 123 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (6-2015; See IDS).
Ha et al. describe compositions comprising tRNA and aminolipids, wherein the aminolipids are conjugated lipids, wherein the aminolipid/tRNA compositions for nanoparticles, and wherein the aminolipid stabilizes the tRNA in its folded conformation. Ha et al. teaches that 
Hydrophilic and hydrophobic contacts were dominated in the polymer-tRNA complexation and the overall binding constants showed that the order of binding is PEG-6000>PAMAM-G4>PEG-3350>mPEG-PAMAM-G4>mPEG-PAMAM-G3>mPEG-anthracene. The morphology of polymer-tRNA complexes showed major aggregation and nanoparticle formation of tRNA, in the presence of synthetic nanoparticles. (See Abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 91, 93, 101, 109, 112 and 122-125 are rejected under 35 U.S.C. 103 as being unpatentable over Postech (KR20110090661A) in view of DeSimone (US2010/0196277A1), Zhou et al. (2016; IDS 07/14/2021), Kim et al. (1973), Marty et al. (2009), Elroy-Stein et al. (WO2012/011110A2) and Waterhouse et al. (ES2346645T3).
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.   Applicants traversed the instant rejection on the grounds that the combination of the cited references fails to teach all of the elements of the instant claims. Specifically, Applicants state that “[n]one of these three references describe or motivate a composition comprising a “tRNA”, much less folded tRNA in its active form.” Moreover, Applicants argue that the “cited references provide the skilled artisan with on guidance as to the need to fold tRNA into its active conformation.”
As stated above, since Applicants have not clearly defined the metes and bounds of the phrase “wherein said folded tRNA is in an active conformation...” the prior art will be applied to the extent that folded tRNA represents the known cloverleaf or “t” structure associated with tRNA, and as described in Kim et al. (1973), cited previously.  
As previously stated, the prior art disclosure of compositions comprising “tRNA” and aminolipid, are interpreted as reading on the claimed “folded tRNA.”  This conclusion is based upon the prior art description of how the term “tRNA” is defined.  According to Kim et al. (1973), tRNA is an RNA sequence that “could be folded into a cloverleaf conformation in which there are four base paired stem regions connected with loops...” (Page 285, 1st ¶ of the article).  Kim et al. further describes the “conventional” structure of tRNA as the following:

    PNG
    media_image1.png
    301
    228
    media_image1.png
    Greyscale

The structure of tRNA is described as having multiple regions of self-complementarity, resulting in internal hydrogen bonding, and the production of multiple stem-loop regions. The prior art therefore suggests that the conventional structure of “tRNA” comprises internal regions of complementarity, and that this definition of tRNA is interpreted as reading on “folded tRNA.”  It is further noted that there are different degrees of folding that could be encompassed within the scope of the phrase “folded tRNA.”  For example, Kim et al. further teaches that the stem-loops within the tRNA can also interact and form a three-dimensional structure, see Figures 4-5 of Kim et al.
With respect to Applicant’s assertion that the prior art does not teach “the need to fold tRNA into its active conformation...,” Marty et al. teach the use lipid complexation to preserve tRNA it’s folded state (See Abstract).  Figure 5 of Marty et al. reveals that aminolipid, such as DDAB, DOTAP and DOPE formed complexes with tRNA, and preserved the overall folded conformation of the t-RNA.  Marty et al. teaches “[O]ur study is the first kind of investigation of cationic lipid–tRNA interactions, which provides the detailed structural analysis of lipid–tRNA complexes and the condensation of tRNA in the presence of cationic and helper lipids.” 
Therefore, contrary to Applicant’s assertions, the prior art teaches that the use of aminolipids to maintain the overall folded conformation of tRNA.
Moreover, Applicants argued that the “Prior to the present application, there has been no report of an efficacious, aminolipid-based delivery system capable of delivering tRNA(s) into cells.”  
Again, contrary to Applicant’s assertions, the prior art teaches how to deliver tRNA into intact cells through a variety of methods.  One such method includes encapsulation of tRNA into liposomes or vesicles capable of fusion with cells.  The tRNA can also be introduced into cells through the process of cationic detergent mediated lipofection.  (Elroy-Stein et al., WO2012/011110A2; page 15, lines 21-32).   Waterhouse et al. (ES2346645T3) also teaches introduction of tRNA into animal cells by the use of liposomes or other transfection agents.  Waterhouse et al. also teach “animal treatment procedures, including humans, by silencing the appropriate target genes.
Moreover, with respect to Applicant’s argument of unexpected properties associated with the claimed invention.  Applicants have not demonstrated any evidence of unexpected properties with respect to the full scope of the claimed invention, which broadly encompasses a composition comprising any folded tRNA and an aminolipid.  
A modified rejection is set forth below: 
Claim 1, Postech discloses a composition (intracellular delivery composite (composition); abstract) comprising: (a) a tRNA (composite comprises a cancer-targeting substance, such as tRNA; abstract); (b) an aminolipid delivery compound (delivery composite comprises a cationic polymer, such as polyethyleneimine (amino lipid); abstract; claim 1); wherein the aminolipid delivery compound forms a nanoparticle (cationic polymer, such as polyethyleneimine, forms a nanoparticle; abstract; page 4, paragraphs [2]-[3]; page 5, paragraph[1]). Postech does not provide a motivation for making the selection for tRNA from the many other cancer-targeting substances disclosed in the teachings. However, Desimone discloses a motivation for selecting tRNA as the cancer-targeting substance (nanoparticle composition used to deliver tRNA; abstract; paragraphs [0042], [0147]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Postech, in order to have provided wherein the nanoparticle delivery composition comprises tRNA, as previously disclosed by DeSimone, for providing an intracellular gene delivery composite containing a cationic polymer and tRNA that is useful in the treatment of cancer (Postech; abstract; DeSimone; paragraph [0151]). 
Postech and DeSimone, in combination, disclose the compositions of claim 1, and Postech further discloses wherein the aminolipid delivery compound is a dendrimer comprising a group which is positively charged at physiological pH and a lipophilic group (delivery composite comprises a cationic polymer that is a dendrimer, such as polyethyleneimine that comprises terminal amino groups (positively charged at physiological pH) connected by alkylene chains (lipophilic group); abstract).
Moreover, with respect to specifically selecting tRNA to form a complex with an aminolipid, Marty et al. teach the use lipid complexation to preserve tRNA it’s folded state (See Abstract).  Figure 5 of Marty et al. reveals that aminolipid, such as DDAB, DOTAP and DOPE formed complexes with tRNA, and preserved the overall folded conformation of the t-RNA.  Marty et al. teaches “[O]ur study is the first kind of investigation of cationic lipid–tRNA interactions, which provides the detailed structural analysis of lipid–tRNA complexes and the condensation of tRNA in the presence of cationic and helper lipids.” 
Additionally, with respect to the delivery of tRNA into cells, Elroy-Stein et al. teach that tRNA can be introduced into cells through the process of cationic detergent mediated lipofection.  (Elroy-Stein et al., WO2012/011110A2; page 15, lines 21-32).   Additionally, Waterhouse et al. (ES2346645T3) also teaches introduction of tRNA into animal cells by the use of liposomes or other transfection agents.  Waterhouse et al. also teach “animal treatment procedures, including humans, by silencing the appropriate target genes.
As stated above, the prior art teaches compositions comprising tRNA and aminolipids for the delivery of tRNA into animal cells.  However, these references do not teach the aminolipids of formula I as set forth in instant claim 5.  Zhou et al., discloses the use of aminolipids in the formation of nanoparticles that are useful for the delivery of small RNAs into cells.  
The aminolipids of Zhou et al. comprise an amine core, and ester linkage, and a thiol periphery, see the following:


    PNG
    media_image2.png
    147
    656
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    147
    656
    media_image2.png
    Greyscale

The aminolipids of Zhou et al. meet the structural limitations of the aminolipids of Formula I, as defined in the specification as filed at page 2, and of those aminolipids set forth in claims 5-6, and 122-125.  
Absent evidence to the contrary, the nanoparticles of Zhou et al. would also be useful for the delivery of other small RNA molecules, including wherein the small RNA is a transfer RNA.
Regarding claims 122-125,  Postech clearly discloses cationic polymers for the delivery of RNA.  Additionally, Zhou et al. teach the inclusion of PEG-lipids in the formation of NPs for the delivery of small RNAs to cells.   Additionally, the newly cited references of Marty et al., Elroy-Stein et al. and Waterhouse et al. clearly teach the stabilization of tRNA using aminolipids, the delivery of tRNA into cells using liposomes, cationic detergent and other transfection agents.  
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to have combined the cited teachings in the design of an aminolipid nanoparticle formulation for the delivery of small RNA, including tRNA, into cells.  This conclusion is based upon the combined teachings of the cited references, which are all directed to aminolipid delivery of nucleic acids, including tRNA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699